Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
				   Cited Prior Art
The following references are deemed pertinent to the subject matter set forth by claims 1-27 of the present application: Zheng et al (2021/0063541), Davydenko et al (WO 2020064224 A1), Shen et al (CN 111913165 A) and Wang et al (CN 112147636 A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (2021/0063541) in view of Wang et al (CN 112147636 A).
With respect to claim 25, Zheng et al disclose: A method of controlling an oscillator structure [ the method of operation of the device shown by figure 3A ], the method comprising: transmitting a frequency modulated continuous wave (FMCW) light beam along a transmission path, wherein the FMCW light beam comprises a plurality of wavelength ramps and a wavelength of the FMCW light beam continuously varies over time [ this subject matter is suggested to a skilled artisan by the source laser in light of paragraph [0067] ]; driving an oscillator structure about a scanning axis based on a deflection angle of the oscillator structure that continuously varies over time [ taught by the scanner in light of paragraph [0074] ], wherein the oscillator structure is arranged in the transmission path and is configured [ shown schematically by figure 3A ]; and synchronizing the wavelength of the FMCW light beam with the deflection angle of the oscillator structure.
Zheng et al does not teach synchronizing the wavelength of the FMCW light beam with the deflection angle of the oscillator structure.
However, Wang et al teaches an FMCW laser radar including a scanning module. Page 12 of the translation states “…In one possible implementation, the scanning module may be a scanner, such as a reflective scanner. The reflective scanner includes but is not limited to mechanical rotary mirror and MEMS micro-vibration mirror…”
Furthermore, page 14 of the translation states “…In one possible implementation, when the laser radar in the N laser beam is modulated by the modulator, the processing control module is further used for controlling the scanner and the modulator for synchronization. When the modulation of the N laser beams in the laser radar is realized by changing the wavelength by the laser, the processing control module is further used for controlling the scanner and the laser to be synchronous. The processing control module can control the scanning module in different detection angles; it also can be used for controlling the scanning module and the modulator for synchronization; or controlling the scanning module and the laser to be synchronized…”
In view of the teachings of Wang et al, it would have been obvious to have synchronized the scanning angle of the device of Zheng et al to wavelength in that this is merely a conventional practice in FMCW laser radar systems.

Allowable Subject Matter


s 1-24 are allowed. 
With respect to claim 1, Zheng et al disclose: An oscillator system [ taught by figure 3A ], comprising: a transmitter configured to transmit a frequency modulated continuous wave (FMCW) light beam along a transmission path, wherein the FMCW light beam comprises a plurality of wavelength ramps and a wavelength of the FMCW light beam continuously varies over time [ this subject matter is suggested to a skilled artisan by the source laser in light of paragraph [0067] ]; an oscillator structure configured to oscillate about a scanning axis based on a deflection angle of the oscillator structure that continuously varies over time[ taught by the scanner in light of paragraph [0074] ]; and a dispersive element arranged in the transmission path and configured to receive the FMCW light beam and output a compensated FMCW light beam along the transmission path [ taught by the dispersive optics in light of paragraph [0073] ], wherein the dispersive element is configured to compensate for a propagation direction disturbance caused by an oscillation of the oscillator structure, wherein the oscillator structure is arranged in the transmission path and is configured to direct the FMCW light beam or the compensated FMCW light beam towards an output of the transmission path [ shown schematically by figure 3A ].
Zheng et al does not teach that the dispersive element is configured to compensate for a propagation direction disturbance caused by an oscillation of the oscillator structure.
This difference is not remedied by the other cited art.
Shen et al teaches using a dispersive element (30) to divide an input beam into a plurality of outputs.
Davydenko et al also teaches a dispersive element (130) that divides an input into a plurality of outputs.
As a result, the prior art, taken alone or in combination, fails to teach of suggest a dispersive element is configured to compensate for a propagation direction disturbance caused by an oscillation of the oscillator structure, when this limitation is taken in the entire context of claim 1.
Claims 2-24 depend on claim 1.
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645